           Case 1:18-cv-00767-LY Document 52 Filed 06/05/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

CODY PERRY                      §
          Plaintiff,            §
                                §
V.                              §                         Cause No. 1 :18-cv-00767-LY
                                §
CITY OF LLANO,                  §
MATTHEW GRANT HARDEN,           §
MELISSA SLOAN and KEVIN RATLIFF §
           Defendants.          §


                                 AGREED MOTION FOR STAY


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME Defendants KEVIN RATLIFF and the CITY OF LLANO, joined by

Plaintiff CODY PERRY, and Defendants MATTHEW GRANT HARDEN AND MELISSA

SLOAN (the "Parties") and file this their Agreed Motion for Stay pending the Court's ruling on

the Report and Recommendation of the United States Magistrate Judge [Dkt. 4 7] and respectfully

show the Court as follows.

                                                    I.
                                   BACKGROUND SUMMARY

1.      On January 23, 2019, Defendant Ratliff filed his Rule 12b Motion to Dismiss [Dkt. 35].

On January 25, 2019, Defendant City filed its Rule 12(b)(6) Motion to Dismiss [Dkt. 36].

Defendants Melissa Sloan (hereinafter referred to as "Defendant Sloan") and Matthew Grant

Harden (hereinafter referred to as "Defendant Harden") did not file motions to dismiss. 1




1
  Defendant Harden filed his First Amended Answer on January 28 , 2019 [Dkt. 37]. Defendant Sloan filed her
Original Answer to Plaintiff's Second Amended Complaint on February 11 , 2019 [Dkt. 41].
             Case 1:18-cv-00767-LY Document 52 Filed 06/05/19 Page 2 of 6



2.       On January 23, 2019, in a Docket Text, the Clerk informed the parties were to submit a

proposed Scheduling Order by February 8, 2019.

3.       On January 31, 2019, the parties submitted their proposed Scheduling Order [Dkt. 3 8]. In

the Order, in paragraph no. 1, the parties proposed that the first deadline would be June 7, 2019

for filing all amended ore supplemental pleadings and to join additional parties.

4.       On February 6, 2019, Plaintiff filed his Response to Defendants Kevin Ratliff's and the

city of Llano's Motion to Dismiss Pursuant to Rule 12(b)(6) [Dkt. 40]. On February 11, 2019,

Defendant Ratliff filed his Reply to Plaintiff's Response to Motions to Dismiss Pursuant to Rule

12(b)(6) [Dkt. 42]. On February 12, 2019, Defendant City filed its Reply in Support ofIts Motion

to Dismiss Plaintiff's Second Amended Complaint Pursuant to Rule 12(b)(6) [Dkt. 44].

5.       On February 15, 2019, the Hon. Judge Yeakel, issued an Order [Dkt. 45], referring the

motions to dismiss, responses and replies to U.S. Magistrate Mark Lane for a Report and

Recommendation.

6.       On March 5, 2019, this court issued an Order Setting Initial Pretrial Conference [Dkt.

46], with a setting of June 12, 2019 at 3:00 p.m. In addition, the court "tentatively approved"

and ordered the parties to comply with the dates set forth in paragraphs 1 through 7 of their

submitted proposed scheduling order. The Scheduling Order contains a deadline for the parties

to file all amended or supplemental pleadings and to join additional parties by June 7, 2019.

Written offers of settlement are due on or before June 7, 2019 and responses are due by July 5,

2019. These specific deadlines are the subject of this Motion.

7.       On April 29, 2019, the Report and Recommendation ofthe United States Magistrate Judge

[Dkt. 47] was issued by United States Magistrate Mark Lane. Magistrate Lane recommended to

the Court that Defendant Ratliff s Rule 12(b) Motion to Dismiss [Dkt. 35] be granted and the

claim against him be dismissed with prejudice. He further recommended that Defendant City's


Agr Mtn for Stay                                                                            Page 2
             Case 1:18-cv-00767-LY Document 52 Filed 06/05/19 Page 3 of 6



Rule 12(b)(6) Motion to Dismiss [Dkt. 36] also be granted and the claim against the Defendant

City be dismissed with prejudice.

8.       Plaintiff timely filed his Objections to Report and Recommendation of United States

Magistrate Judge [Dkt. 48] on May 13, 2019. Defendant Ratliff filed his Response to Plaintiff's

Objections to Report and Recommendation of United States Magistrate [Dkt. 50] on May 14,

2019 and Defendant City filed its Response to Plaintiff's Objections to Objections to Report and

Recommendation of United States Magistrate [Dkt. 51] on May 16, 2019. The Report and

Recommendation are now ripe for the Court's consideration.

9.       The Parties have conferred, and all are in agreement with this Motion.

10.      The Parties jointly request that the Court issue an order to stay this matter and all pending

deadlines until the Court either adopts or rejects the Report and Recommendation of United States

Magistrate Judge [Dkt. 48]. The Parties specifically do not request a resetting of the Initial

Pretrial Status Conference.

                                          II.
                                ARGUMENT AND AUTHORITY

11.      The Federal Rules of Civil Procedure have no specific provisions about the availability of

discovery during the pendency of a motion to dismiss. However, the Local Rules of this Court

provide that:

         (b) The same types of cases that are exempt from mandatory disclosure
         requirements under Federal Rule of Civil Procedure 26 are exempt from the
         scheduling order requirement of Rule 16. In addition, the following categories of
         cases are also exempt from the scheduling order requirement: ... (6) any other
         case where the judge finds that the ends of justice would not be served by
         using the scheduling order procedure of Rule 16.

Local Rule CV-16(b) Western District of Texas (emphasis added).

12.      The Parties agree that the ends of justice will not be served by requiring Defendants who

may or may not be dismissed from this matter to comply with the upcoming events on the


Agr Mtn for Stay                                                                                Page 3
             Case 1:18-cv-00767-LY Document 52 Filed 06/05/19 Page 4 of 6



Scheduling Order. Meaningful offers of settlement cannot be made or properly considered prior

to a determination by this Court concerning whether the City and Chief Ratliff should remain in

the suit.

13.      The Parties therefore respectfully request that this Court stay this matter and all pending

deadlines until the Court !1-lles on the Report and Recommendation of United States Magistrate

Judge [Dkt. 48].

                                                III.
                                         EFFORT TO CONFER

14.      The Parties conferred on June 4, 2019 and all are in agreement.

                                          IV.
                                 CONCLUSION AND PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendants KEVIN RATLIFF and CITY

OF LLANO respectfully request that the Court issue an Order staying this matter and all deadlines

pending the Court's ruling on the Report and Recommendation of United States Magistrate Judge

[Dkt. 48], and request such other and further relief to which they may show themselves to be

justly entitled, at law and in equity.

         Signed on this the 5th day of June 2019.




Agr Mtn for Stay                                                                              Page 4
            Case 1:18-cv-00767-LY Document 52 Filed 06/05/19 Page 5 of 6



                                 Respectfully submitted,

                                 Denton Navarro Rocha Bernal & Zech, P.C.
                                 attorneys & couns e lors at l aw • rampage l aw . c o m

                                 A Professional Corporation
                                 2500 W. William Cannon Drive, Suite 609
                                 Austin, Texas 78745
                                 512/279-6431
                                 512/279-6438 (Facsimile)
                                 lowell.denton@rampage-sa.com
                                 charles.zech@rampage-sa.com
                                 scott. tschirhart@rampage-aus.com


                          By:          ~
                                 LOWELL F. DENTON
                                 State Bar No. 05764700
                                 CHARLES E. ZECH
                                 State Bar No. 50511785
                                 SCOTT M. TSCHIRHART (Attorney-in-Charge)
                                 State Bar No. 24013655
                                 SCOTUS Bar No. 307140

                                 Attorneys for Defendant
                                 Kevin Ratliff

                                 TAYLOR OLSON ADKINS SRALLA & ELAM LLP
                                 13750 San Pedro Ave., Suite 555
                                 San Antonio, Texas 78232
                                 (210) 546-2122
                                 (210) 546-2130 (Facsimile)
                                 mmckamie@toase.com
                                 adierker@toase.com
                                 banderle@toase.com

                           By:   ls/WILLIAM M. McKAMIE
                                 WILLIAM M. MCKAMIE
                                 State Bar No. 13686800
                                 ASHLEY D. DIERKER
                                 State Bar No. 24065399
                                 BRADLEY A. ANDERLE
                                 State Bar No. 24075895

                                 Attorneys for Defendant
                                 City of Llano




Agr Mtnfor Stay                                                                            Page 5
             Case 1:18-cv-00767-LY Document 52 Filed 06/05/19 Page 6 of 6



                                  LAW OFFICE OF ROBERT F. WHITE, P.C.
                                  909 N.E. Loop 410, Suite 300
                                  San Antonio, Texas 78209
                                  (210) 771-5766
                                  (210) 428-6410 (Fax)
                                  rwhitel 743@gmail.com

                           By:    ls/ROBERT F. WHITE
                                  ROBERT F. WHITE
                                  State Bar No.: 24067934

                                  Attorneys for Plaintiff
                                  Cody Perry

                                  WRIGHT & GREENHILL, P.C.
                                  900 Congress Avenue, Suite 500
                                  Austin, Texas 78701
                                  (512) 476-4600
                                  (512) 476-5382 (Fax)
                                  cpierce@w-g.com
                                  bleake@w-g.com

                           By:    ls/ARCHIE CARL PIERCE
                                  ARCHIE CARL PIERCE
                                  State Bar No. 15991500
                                  BLAIR J. LEAKE
                                  State Bar No. 24081630

                                  Attorneys for Defendant
                                  Melissa Sloan

                                  LAW OFFICES OF CHARLES    S. FRIGERIO
                                  A Professional Corporation
                                  Riverview Towers
                                  111 Soledad, Suite 840
                                  San Antonio, Texas 78205
                                  (210) 271-7877
                                  (210) 271-0602 (Fax)
                                  Frigeriolawl 995@sbcglobal.net

                            By:   ls/CHARLES S. FRIGERIO
                                  CHARLES S. FRIGERIO
                                  State Bar No. 07477500

                                  Attorneys for Defendant
                                  Matthew Grant Harden



Agr Mtn for Stay                                                            Page 6
